717 S.E.2d 385 (2011)
STATE of North Carolina
v.
George Elton HINNANT.
No. 22A99-3.
Supreme Court of North Carolina.
August 25, 2011.
George Elton Hinnant, for Hinnant, George E.
Wiliam Hart, Senior Deputy Attorney General, for State of NC.
C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of June 2011 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 25th of August 2011."